DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.  

Abstract
The abstract of the disclosure is objected to because it should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, and 11-13 are objected to because of the following informalities:  
Claim 1, line 6: “the attachment” lacks antecedent basis in the claims.  
Claim 3, line 3: “the driver is control” should be changed to --the driver is controlled--.  
Claim 3, line 4: “parts” should be changed to --part--.  
Claim 11, line 8: “the attachment” lacks antecedent basis in the claims.  
Claim 12, line 6: “the attachment” lacks antecedent basis in the claims.  
Claim 13, line 6: “the attachment” lacks antecedent basis in the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP H10296679).
Gotu teaches:
Re claim 1.  A control device, comprising: 
a processor (controller 30 and control unit 35, Figure 1) configured to 
5determine whether or not an accessory fitted onto an apparatus interferes with operation of a movable part of the apparatus (abstract and paragraphs [0029-0030]; determining interference between the tool and robot.); 
set a movable range of the movable part to a range within which operation of the movable part is not interfered by the attachment, when a determination is made that the accessory interferes with operation of the movable part (paragraphs [0031]; restrict the operating region based on the interference area); and  
10control a driver that drives the movable part such that the movable part is driven within the set movable range (paragraphs [0024 and 0031]; restrict the operating region based on the interference area, and drive the motor in each axis accordingly.).

Re claim 2.  Wherein the processor acquires data indicating a position of the movable part and sets a movable range of the movable part 15based on the data indicating a position of the movable part acquired when a determination was made that the accessory interfered with operation of the movable part (paragraphs [0029-0030]).

Re claim 10.  Wherein when a determination is made that the attachment interferes with operation of the movable part, the processor sets the movable range of the movable part to a range that is narrower than when a 10determination is made that the attachment does not interfere with operation of the movable part (paragraphs [0030-0031]).

Re claim 11.  A robot comprising: 
a movable part (wrist of the robot, paragraph [0029]); 
an actuator configured to drive the movable part (motor built in each axis of the robot, paragraph [0024]); and  
15a processor (controller 30 and control unit 35, Figure 1) configured to 
determine whether or not an accessory interferes with operation of the movable part (abstract and paragraphs [0029-0030]; determining interference between the tool and robot.); 
set a movable range of the movable part to a range within which operation of the movable part is not interfered by the attachment, when a determination is made that 20the accessory interferes with operation of the movable part (paragraphs [0031]; restrict the operating region based on the interference area); and 
control the actuator such that the movable part is driven within the set movable range (paragraphs [0024 and 0031]; restrict the operating region based on the interference area, and drive the motor in each axis accordingly.).

Re claim 12.  A method for controlling a control device that controls an apparatus, the 25method comprising: 
determining whether or not an accessory fitted onto the apparatus interferes with operation of a movable part of the apparatus (abstract and paragraphs [0029-0030]; determining interference between the tool and robot.);  27 
setting a movable range of the movable part to a range within which operation of the movable part is not interfered by the attachment, when a determination is made that the accessory interferes with operation of the movable part (paragraphs [0031]; restrict the operating region based on the interference area); and 
controlling a driver such that the movable part is driven within the set movable 5range (paragraphs [0024 and 0031]; restrict the operating region based on the interference area, and drive the motor in each axis accordingly.).

Re claim 13.  A non-transitory computer-readable recording medium storing a program causing a computer that controls an apparatus to function as: 
an interference determiner that determines whether or not an accessory fitted onto 10the apparatus interferes with operation of a movable part of the apparatus (abstract and paragraphs [0029-0030]; determining interference between the tool and robot.); 
a setter that sets a movable range of the movable part to a range within which operation of the movable part is not interfered by the attachment, when a determination is made by the interference determiner that the accessory interferes with operation of (paragraphs [0031]; restrict the operating region based on the interference area); and  
15a driver controller that controls a driver such that the movable part is driven within the movable range set by the setter (paragraphs [0024 and 0031]; restrict the operating region based on the interference area, and drive the motor in each axis accordingly.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP H10296679) as applied to claim 1 above, and further in view of Brooks et al. (US Publication No. 2013/0345872).
The teachings of Goto have been discussed above.  Goto fails to specifically teach: (re claim 9) further comprising: a sensor provided placed on the movable part, the sensor detecting contact with the movable part, 5wherein the processor determines, based on a detection result of the sensor, whether or not the accessory interfered with driving of the movable part.
	Brooks teaches, at paragraph [0054], preventing self-collisions of robotic arms with other parts of the robot’s body through the use of sensors, such as range sensors 
In view of Brooks’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Goto, (re claim 9) further comprising: a sensor provided placed on the movable part, the sensor detecting contact with the movable part, 5wherein the processor determines, based on a detection result of the sensor, whether or not the accessory interfered with driving of the movable part; since Brooks teaches preventing self-collisions of robotic arms with other parts of the robot’s body through the use of sensors, such as range sensors mounted to the robot’s wrists.  This prevents damage to a robot caused by the robot colliding with itself.  

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664